UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-2054



SCOTT CHRISTIAN WADLEY,

                                              Plaintiff - Appellant,

           versus


EXPERIAN INFORMATION SOLUTIONS, INCORPORATED,

                                              Defendant - Appellee,

           and


FORD   MOTOR   CREDIT  COMPANY;     CHOICEPOINT
SERVICES, INCORPORATED; EQUIFAX     INFORMATION
SERVICES, LLC,


                                                         Defendants.
-------------------------

NATIONAL ASSOCIATION OF CONSUMER ADVOCATES,

                                       Amicus Supporting Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-05-467-1)


Argued:   October 24, 2006                  Decided:   July 17, 2007


Before WIDENER, KING, and SHEDD, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.
ARGUED: Leonard Anthony Bennett, Newport News, Virginia, for
Appellant. Thomas Dean Domonoske, LAW OFFICE OF DALE W. PITTMAN,
Harrisonburg, Virginia, for Amicus Supporting Appellant.      Meir
Feder, JONES DAY, New York, New York, for Appellee. ON BRIEF: Carl
L. Crews, Arlington, Virginia, for Appellant. Richard J. Rubin,
Santa Fe, New Mexico; Joanne S. Faulkner, New Haven, Connecticut,
for Amicus Supporting Appellant.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Scott Christian Wadley appeals the summary judgment entered in

favor of Experian Information Solutions, Inc. on his claims under

the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. §§ 1681 et seq.

For the reasons that follow, we vacate the summary judgment and

remand for further proceedings.



                                   I

     Summary   judgment     is   appropriate   “if   the   pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine

issue as to any material fact and that the moving party is entitled

to a judgment as a matter of law.”      Fed. R. Civ. P. 56(c).    The

relevant inquiry in a summary judgment analysis is “whether the

evidence presents a sufficient disagreement to require submission

to a jury or whether it is so one-sided that one party must prevail

as a matter of law.”      Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 251-52 (1986). “We review the district court’s order granting

summary judgment de novo, viewing the facts in the light most

favorable to, and drawing all reasonable inferences in favor of,

the nonmoving party.”   Garofolo v. Donald B. Heslep Assocs., Inc.,

405 F.3d 194, 198 (4th Cir. 2005).

     The evidence in the record tends to establish that in May 2003

Wadley purchased a car from Jerry’s Ford in Alexandria, Virginia.


                                   3
Ford Motor Credit Corporation (“FMCC”) financed the purchase.

Shortly thereafter, Wadley returned the car to Jerry’s Ford,

contending that it had several problems.            Dissatisfied with the

response from Jerry’s Ford, Wadley removed his personal belongings

and the tags from the car and left it at the dealership.

     Thereafter, Wadley quit repaying the FMCC loan.                When he

informed FMCC that he should not have to repay the loan, FMCC told

him that his failure to do so would adversely affect his credit.

Because Wadley had abandoned the car at Jerry’s Ford, FMCC treated

it as being voluntarily surrendered and sold it at a public

auction.   After the proceeds were applied to the balance of the

loan, a total of $9,467.46 remained due and owing from Wadley to

FMCC.   Wadley failed to repay the balance, and FMCC filed a lawsuit

seeking repayment in Virginia state court.         FMCC eventually took a

voluntary nonsuit, but it continued to maintain that Wadley owed

the loan balance.

     Experian is a consumer reporting agency that supplies consumer

information pursuant to the FCRA.         Because of Wadley’s failure to

repay the loan, FMCC reported the deficiency balance to Experian

and other consumer reporting agencies that supply consumer credit

information pursuant to the FCRA.            In turn, Experian reported

Wadley’s FMCC debt on his credit report.

     Wadley   contacted   Experian       several   times   about   the   FMCC

account.   In June 2003, Wadley wrote Experian about “a negative


                                     4
customer service experience” he had with FMCC.     J.A. 24.   Wadley

stated that FMCC told him his actions would affect his credit, but

he contended that “[a]s a dissatisfied customer [he] should not be

penalized in this way simply because [he] returned a defective

product within the parameters of the 30-day period.”       J.A. 24.

Wadley also contacted Experian in May 2004 to dispute the FMCC

debt.     Experian apparently investigated the loan with FMCC, and

FMCC confirmed the delinquency.       By letter dated June 2, 2004,

Experian informed Wadley that the investigation confirmed the

accuracy of the loan and that the loan would remain on his

Experian credit file, but that he could add a statement disputing

the accuracy or completeness of the information to his Experian

report.

     In July 2004, Wadley’s attorney (Carl Crews) wrote to Experian

requesting an investigation of the FMCC account.    Crews enclosed a

copy of FMCC’s nonsuit, but he did not argue that the credit report

was inaccurate because Wadley disputed the debt.      Rather, Crews

argued that the fact of the nonsuit supported Wadley’s contention

“that a debt was never owed” and that the account could not have

been delinquent because it never should have arisen.       J.A. 27.

Experian responded to Crews by stating that it had conducted an

investigation regarding the FMCC account and that it could not

assist Wadley in resolving his dispute with FMCC.    Experian again

noted that Wadley could add a consumer statement specifying the


                                  5
nature of his dispute with FMCC to his credit report.             Experian

also   wrote   to   Wadley,   explaining   that   the   dispute   had   been

previously investigated and informing him that he could add the

consumer statement to his report.



                                    II

       In his amended complaint, Wadley alleged that the information

reported by Experian relating to his FMCC account was inaccurate

and that Experian violated the FCRA by willfully and negligently

failing to: (1) “conduct a proper and reasonable reinvestigation

concerning the inaccurate information after receiving notice of the

dispute from [sic];” (2) “provide prompt notice of the inaccurate

information and of plaintiff’s dispute to the furnishing entities,

in violation of 15 U.S.C. § 1681i(a);” (3) “provide all relevant

information provided by the Plaintiff regarding the dispute of the

inaccurate information to the furnishing entities, in violation of

15 U.S.C. § 1681i(a);” (4) “review and consider all relevant

information submitted by the Plaintiff concerning the dispute of

the inaccurate information, in violation of 15 U.S.C. § 1681i(4);”

(5) “delete the inaccurate information from plaintiff’s credit file

after reinvestigation, in violation of 15 U.S.C. § 1681i(a);” and

(6) “employ and follow reasonable procedures to assure maximum

possible accuracy of plaintiffs [sic] credit report, information

and credit file, in violation of 15 U.S.C. § 1681e.”          J.A. 14-15.


                                    6
      In granting summary judgment, the district court noted that

this case concerns Wadley’s allegations that Experian violated the

FCRA “by reporting inaccurate information” on Wadley’s credit

report, and it framed the issue as being “whether a genuine issue

of fact remains regarding whether Experian reported inaccurate

information on [Wadley’s] credit report when [he] concedes that he

entered into a loan with FMCC, failed to pay the loan, and the loan

was   reported     with    a   derogatory     status.”     J.A.       45.   Without

elaborating specifically on the various alleged FCRA violations

noted     above,   the    district    court    concluded       that   Experian    was

entitled to summary judgment because Wadley “failed to establish

that the consumer report contains inaccurate information, which is

an essential element of a FCRA claim.”                 J.A. 49.        The district

court     primarily      cited   §   1681e(b)    for     the    proposition      that

inaccurate information is an essential element of a FCRA claim.1

The district court also held that summary judgment was warranted

because Wadley “is attempting to collaterally attack the basis of

accurately reported information. The FCRA does not provide a cause

of action to collaterally attack an accurate credit report.”                     J.A.

49.



      1
      The district court also cited Dalton v. Capital Assoc.
Indus., Inc., 257 F.3d 409, 415 (4th Cir. 2001) (citation and
internal punctuation omitted), in which we stated that “[t]o make
out a violation under § 1681e(b), a consumer must present evidence
tending to show that a credit reporting agency prepared a report
containing inaccurate information.”

                                         7
     Wadley raised two issues in his appellate briefs.           First, he

contended that the district court erred in dismissing his FCRA

claim to the extent that it is brought under § 1681e(b) because a

genuine issue of material fact exists as to whether the FMCC

information   reported    by   Experian   was   accurate.    Second,     he

contended   that,   in   any   event,   the   district   court   erred   in

dismissing his § 1681i failure-to-reinvestigate claim because it

did not specifically address that claim and because Experian had a

duty to reinvestigate the credit report after notice of the non-

suit regardless of whether the FMCC report was accurate.            During

oral argument, Wadley abandoned his § 1681e(b) claim, which was

premised on the alleged inaccuracy of the FMCC report, but he

continued to maintain for purposes of his § 1681i claim that the

FMCC report was in fact inaccurate.

     Thus, we are now presented with only the issue of whether the

district court properly entered summary judgment against Wadley on

his § 1681i claim.       As Wadley correctly observes, the district

court did not address the § 1681i claim in its summary judgment

order.   In this circumstance, we find it appropriate to remand the

case to the district court for further consideration of the summary

judgment motion as it pertains to the § 1681i reinvestigation

claim.   See French v. Assurance Co. of America, 448 F.3d 693, 707

(4th Cir. 2006) (“we adhere to the general rule that a federal

appellate court does not consider an issue not passed upon below”);


                                    8
Whittle v. Timesavers, Inc., 749 F.2d 1103, 1106 (4th Cir. 1984)

(“because the district court’s opinion did not adequately discuss

this issue, we reverse the decision of the district court and

remand the case for further proceedings”).2   We express no opinion

on the merits of this claim.



                               III

     Based on the foregoing, we vacate the summary judgment and

remand this case for further proceedings consistent with this

opinion.

                                              VACATED AND REMANDED




     2
      On remand, the district court may, as it deems necessary,
permit the parties to engage in further discovery and submit
additional evidence concerning the nature of the reinvestigation
conducted by Experian.

                                9